SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant/X/ Filed by a Party other than the Registrant / / Check the appropriate box: / /Preliminary Proxy Statement / /Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) / /Definitive Proxy Statement /X/Definitive Additional Materials / /Soliciting Material Pursuant to §240.14a-12 HENNESSY FUNDS TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): /X/No fee required. //Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: //Fee paid previously with preliminary materials. // Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: HENNESSY FUNDS TRUST Hennessy Cornerstone Growth Fund Hennessy Cornerstone Mid Cap 30 Fund Hennessy Cornerstone Large Growth Fund Hennessy Cornerstone Value Fund Hennessy Large Value Fund Hennessy Japan Fund Hennessy Japan Small Cap Fund SUPPLEMENT TO PROXY STATEMENT DATED JUNE 18, 2015 DEAR INVESTOR CLASS SHAREHOLDERS OF THE HENNESSY FUNDS NAMED ABOVE: This is a supplement, dated September 15, 2015, to the proxy statement, dated June 18, 2015 (the “Proxy Statement”), for the special meeting (the “Special Meeting”) of the shareholders of the Investor Class shareholders of each of the series listed above (collectively, the “Funds”) of Hennessy Funds Trust, a Delaware statutory trust (“Hennessy Funds”). Adjournment of Special Meeting for Certain Funds to October 2, 2015 The Special Meeting was convened on September 15, 2015.After determination that a quorum was present, the shareholders of the Hennessy Cornerstone Value Fund, the Hennessy Cornerstone Large Growth Fund and the Hennessy Large Value Fund approved a distribution (Rule 12b-1) plan for the Investor Class shares of those three Funds. With regard to the Hennessy Cornerstone Growth Fund, the Hennessy Cornerstone Mid Cap 30 Fund, the Hennessy Japan Fund and the Hennessy Japan Small Cap Fund, the Special Meeting was adjourned until Friday, October 2, 2015, at 9:00 a.m., PDT.The adjourned Special Meeting will reconvene at that time at the principal office of Hennessy Funds located at 7250 Redwood Boulevard, Suite 200, Novato, California 94945.The record date for the Special Meeting will remain unchanged. At the reconvened Special Meeting, shareholders of the Hennessy Cornerstone Growth Fund, the Hennessy Cornerstone Mid Cap 30 Fund, the Hennessy Japan Fund and the Hennessy Japan Small Cap Fund will consider and vote on the following proposals, as originally set forth in the Proxy Statement: 1. To approve a distribution (Rule 12b-1) plan for the Investor Class shares of the above referenced Funds. 2. To consider and act upon any other business that properly comes before the Special Meeting or any adjournment or postponement thereof. *****
